Citation Nr: 1503330	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1969 to December 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Portland, Oregon.

In June 2014, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

In August 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's prostate cancer is related to his military service.


CONCLUSION OF LAW

Prostate cancer was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for prostate cancer, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claimed that he developed prostate cancer as a result of his in-service exposure to dioxins while diving in polluted water in the San Diego Bay.  

The record reflects that the Veteran was diagnosed with prostate cancer around 2004 and that he dived in the San Diego Bay during his military service.  The Veteran has submitted extensive information regarding toxins in the San Diego Bay and the link between toxins and the development of cancer.  Additionally, the record contains an August 2010 VA treatment record noting that the clinician had researched medical literature and determined that it was possible that the Veteran's prostate cancer was related to his exposure to heavy metals as a diver during service.  An August 2010 report from E.M., M.D. also noted that the Veteran had long term heavy metal exposure in service, which could have contributed to his tumor development.  Likewise, in an August 2010 note, R.A.M, F.N.P. indicated that medical treatise showed that heavy metal exposure could lead to prostate cancer, and based on Dr. M's notes, there was strong evidence that the Veteran's heavy metal exposure led to his prostate cancer.  R.A.M. further indicated that, in reviewing the Veteran's medical records, he could have been exposed to heavy metals from 1969 to 1972.  

There does not appear to be any medical evidence weighing against the claim.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's prostate cancer is related to his military service.  Therefore, service connection for prostate cancer is warranted, and the claim is granted.  


ORDER

Service connection for prostate cancer is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


